Title: To Thomas Jefferson from George Slaughter, 8 December 1780
From: Slaughter, George
To: Jefferson, Thomas



Sir
Louisville 8th. Decr. 1780.

Inclosed are Copies of letters from Capt. George the Commanding officer at Fort Jefferson and Capt. Williams from the same place to Colo. Clark, also an original letter sent by Capt. Helm, by which you will learn the situation of the Officers in that Quarter. Such a number of Officers leaving their Posts, and so many of the Men Deserting, together with the Conduct of the Commertial Agent and the scarcity of Provisions (the Crews of the Boats loaded therewith having deserted and Carry’d them off) that there is too much reason to fear that the Post will be evacuated. I have therefore taken the Liberty of ordering the remains of the Country Store together with a large Cargo which is now on its way from Orleans for the use of this State to be brought hither; these reasons will I hope Justify me, but when I inform Your Excellency of the number of Complaints against Capt. Dodge both from Officers and Men of the shameful Misapplication of the Goods in his care, and of the Abuses Commited by him in his Department, you will think it prudent to prevent this, as there is too much reason to believe he did the former Cargoes. My Men have never drawn any thing from the State but Cloth and thirty Blankets at Williamsburg are all the necessaries they have drawn since their Inlistment. They now [have] no Shirts, Hats, Blankets or Breeches, not having drawn Cloth for that purpose, Shoes, Stockings [or] Mocasons, so that they are totally unfit for duty. The Indians still are Troublesome to us having Visited us Four or five times since Colo. Clark left this place, and have killed and taken 5 or 6 Men and Wounded 3 others.
I am Sir Your humb Servant,

George Slaughter

